Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 25, 2021

                                    No. 04-20-00528-CV

                             Alberto MUNIZ and Bridget Muniz,
                                       Appellants

                                              v.

                              Mike DUGI and Mary Ann Dugi,
                                      Appellees

                From the 198th Judicial District Court, Bandera County, Texas
                            Trial Court No. CVDO-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding


                                       ORDER

       Appellees' second motion for extension of time to file their brief is granted. We order
appellees' brief due July 12, 2021.



                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of June, 2021.


                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court